873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re RALSTON PURINA COMPANY.
Misc. No. 224.
United States Court of Appeals, Federal Circuit.
Dec. 2, 1988.

Before MAYER, Circuit Judge.

ORDER

1
Ralston Purina Company (Ralston) submitted a petition for writ of mandamus to direct the United States District Court for the Northern District of Illinois to vacate a magistrate's May 23, 1988 order, adopted by the district court on November 8, 1988.  Those orders direct Ralston to produce twenty-two documents for which it claims attorney-client privilege.  Ralston now informs the court that the documents were produced on November 23, 1988.  Accordingly, we deem Ralston's petition to be moot.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
Ralston's petition for a writ of mandamus is dismissed as moot.